Citation Nr: 0927347	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-28 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran has excessive income for nonservice-
connected pension benefits purposes.


REPRESENTATION

Appellant represented by:	Sean P. Ravenel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, although determining that the 
Veteran was eligible for nonservice-connected pension 
benefits, further found that his excessive income precluded 
the payment of such benefits.

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The Board affirmed the decision of the RO in a December 2007 
decision, and the Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  
Thereafter, pursuant to a February 2009 Joint Motion for 
Remand, the Board's decision was vacated and remanded for 
development and readjudication in accordance with the Joint 
Motion for Remand.  

In June 2009, the attorney for the Veteran provided 
additional evidence and argument in support of the appeal 
with an appropriate waiver of the RO's initial consideration 
of this information. 


FINDING OF FACT

The income of the Veteran's family does not exceed the 
maximum annual rate established by law for payment of 
nonservice-connected pension benefits for a Veteran with one 
dependent.  





CONCLUSION OF LAW

The Veteran does not have excessive income for nonservice-
connected pension benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.23, 3.102, 3.271, 3.272 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of its determination that the Veteran does not 
have excessive income for nonservice-connected pension 
benefits, the Board finds that any failure on the part of VA 
to notify and/or develop the claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.  

The basic facts in this case are not in dispute.  The Veteran 
filed a claim for nonservice-connected pension benefits in 
July 2005.  In that application, he reported that he had no 
monthly income and that his dependent child had income 
consisting of $312 a month of Social Security income and 
$1,200 of other income.  In a VA Form 21-0571 (Application 
for Exclusion of Children's Income) accompanying that 
application the Veteran responded "Yes" to the question "is 
all of this child's income reasonably available to you?"  The 
record reflects that the child's income was subsequently 
verified as consisting of $405 a month in Social Security 
benefits and $1,182 from an annuity purchased through 
proceeds of a wrongful death action.

The RO then calculated the Veteran's annual income as 
consisting of $4,860 in Social Security benefits for the 
Veteran's child and $14,184, which the Board computes is an 
annual income of $19,044.  The RO subsequently informed the 
Veteran in a December 2005 letter that his yearly income 
exceeded the maximum annual disability pension set by law, 
and informed him that the income limit for a Veteran with one 
dependent was $13,309.  The Veteran expressed disagreement 
with that decision and has argued that the $1,182 of his 
child's annuity income should not be counted as income 
because that income is not reasonably available to him and 
can only be used for extraordinary expenses of his child.  At 
this point, the Board observes that the Veteran has not 
disputed the RO's calculations regarding his family's monthly 
or annual income or the maximum income limit set by law, but 
rather simply argues that the annuity income should not be 
included.  

VA laws and regulations pertaining to the computation of 
income for pension benefits provide that payments of any kind 
from any source shall be counted as income during the 12 
month annualized period in which received unless explicitly 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a); 
see also 38 U.S.C.A. § 1521(c) ("the rate [of pension] 
payable shall be reduced by the amount of the veteran's 
annual income and . . . the amount of annual income from such 
family members.  In addition, 38 C.F.R. § 3.23(d)(4) defines 
the Veteran's annual income as including the Veteran's annual 
income, and the annual income of each child of the Veteran in 
the Veteran's custody, to the extent that such child's income 
is reasonably available to or for the Veteran, unless in the 
judgment of the VA to do so would work hardship on the 
Veteran.  That regulation also provides that there is a 
rebuttable presumption that all such child's income is 
reasonably available to or for the Veteran.  Furthermore, 38 
C.F.R. § 3.272 pertaining to exclusions from income do not 
provide for any exclusion of a dependant's child's unearned 
income.

In its previous decision of December 2007, the Board 
determined that the $1,182 monthly annuity benefit should be 
counted as income, and that the Veteran's income was 
therefore excessive for nonservice-connected pension benefits 
purposes.  More specifically, the Board emphasized that the 
evidence of record showed that the Veteran had unrestricted 
access over the funds that were paid from the annuity and the 
trust account into which these funds were deposited, and that 
the evidence further demonstrated that these funds were used 
for family expenses and care giving, including the payment of 
an equity line of credit that had been taken out on the 
Veteran's home for the purpose of remodeling the home for his 
daughter's needs.  

Following the Veteran's appeal of the decision, the parties 
to the February 2009 Joint Motion for Remand found that the 
Board had not adequately explained how all of the annuity 
money was available to the Veteran (the Board had only shown 
examples of how some of the funds may have been used for non-
extraordinary expenses), had not accounted for money that may 
have been held in the trust account prior to the death of the 
his daughter's mother, and did not sufficiently explain how 
the $40,000 that was paid towards the equity line was not an 
extraordinary expense.  In addition, the parties to the Joint 
Motion were completely silent as to the import of the Board's 
findings with respect to the Veteran's apparently 
"unrestricted" access to both the annuity and trust 
account, a point that was a significant factor in the Board's 
previous decision, and the Board therefore finds, by 
implication, that both the Secretary and the Veteran's 
attorney concluded that such access was not unrestricted.  

Moreover, the Veteran's attorney has subsequently provided 
additional information regarding the Veteran's use of the 
annuity and trust account, and noted how the Social Security 
funds for the Veteran's daughter were also deposited in the 
same trust account, and were, in fact, used for the payment 
of ordinary expenses of basic needs of the family, thus 
giving the impression that such withdrawals were accessing 
funds from the annuity.  In addition, the Board is also 
satisfied from this information that the $40,000 of annuity 
funds that were used to pay down the equity line were used 
for the purpose intended and that such purpose was sanctioned 
by a state court decree as an extraordinary expense.  

Consequently, as a result of the Joint Motion's implicit 
determination that the Veteran did not have unrestricted 
access to the annuity payments and trust account, and the 
additional evidentiary showing that the annuity payments were 
not reasonably available to or for the Veteran and that the 
payment of ordinary expenses were otherwise accounted for, 
the Board finds that the presumption that all of the 
daughter's income is reasonably available to or for the 
Veteran has been rebutted, and that the payments from the 
annuity should not be counted as income for nonservice-
connected pension purposes in this matter.  

Accordingly, the Board will further find that the Veteran's 
income is not excessive for nonservice-connected pension 
benefits, and the Veteran's appeal is therefore granted.  


ORDER

Having determined that the Veteran's income is not excessive 
for nonservice-connected VA pension purposes, the appeal is 
granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


